Citation Nr: 0838224	
Decision Date: 11/05/08    Archive Date: 11/18/08

DOCKET NO.  99-17 937A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for disabilities of the 
ankles, knees, hips and back, to include as secondary to 
service-connected bilateral pes planus with metatarsalgia.

2.  Entitlement to a rating in excess of 50 percent for 
bilateral pes planus with metatarsalgia.

3.  Entitlement to special monthly compensation based on 
being housebound or needing the regular aid and attendance of 
another person.

4.  Entitlement to an automobile and adaptive equipment or 
adaptive equipment only.

5.  Entitlement to specially adapted house or a home 
adaptation grant.




REPRESENTATION

Appellant represented by:	Sean A. Ravin, Esq.


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel


INTRODUCTION

The veteran had active service from February 1962 to April 
1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New York, New 
York.

In June 2000, the veteran testified before a Decision Review 
Officer (DRO) regarding an increased rating for bilateral pes 
planus with metatarsalgia.  In May 2005, the veteran 
testified before the undersigned Veterans Law Judge regarding 
the issues of an increased rating for bilateral pes planus 
with metatarsalgia; entitlement to service connection for 
disabilities of the ankles, knees, hips and back, to include 
as secondary to service-connected bilateral pes planus with 
metatarsalgia; and entitlement to special monthly 
compensation based on being housebound or needing the regular 
aid and attendance of another person.  Copies of the 
transcripts of these hearings have been associated with the 
claims file.

In November 2005, the Board issued a decision that denied 
entitlement to service connection for disabilities of the 
ankles, knees, hips and back, to include as secondary to 
service-connected bilateral pes planus with metatarsalgia; 
and entitlement to special monthly compensation based on 
being housebound or needing the regular aid and attendance of 
another person.  The Board granted an increase in the pes 
planus disability to 50 percent, the schedular maximum rate.  
The veteran appealed the denial of these claims (including 
the denial of a rating in excess of 50 percent for the pes 
planus disability) to the United States Court of Appeals for 
Veterans Claims (Court).  A Joint Motion for Partial Remand 
was filed and, by a September 2007 order, the Court vacated 
the November 2005 Board decision.  Review of this Joint 
Motion indicates that additional development is required 
prior to the Board again adjudicating the claims that were 
vacated.

In the November 2005 Board decision, the Board also remanded 
the issues of entitlement to an automobile and adaptive 
equipment or adaptive equipment only and entitlement to 
specially adapted house or a home adaptation grant in order 
for the RO to issue a statement of the case and to provide 
the veteran an opportunity to perfect an appeal regarding 
these claims.  See Manlincon v. West, 12 Vet. App. 238 
(1999).  The veteran subsequently was issued a February 2006 
statement of the case.  In March 2006, the veteran submitted 
a substantive appeal (VA Form 9) regarding these two claims.  
The veteran requested a BVA hearing at a local VA office 
before a member of the BVA.  See 38 C.F.R. § 20.704.  This 
request for a hearing is still pending regarding these two 
issues.  The May 2005 Board hearing did not specifically 
address these two issues.

The Board notes that all issues on appeal involve, or stem 
from the contention, that the veteran has loss of use of his 
lower extremities as a result of the service-connected pes 
planus disability.  All the issues on appeal, therefore, are 
inextricably intertwined.  See generally Parker v. Brown, 7 
Vet. App. 116 (1994); Harris v. Derwinski, 1 Vet. App. 180, 
183 (1991).  As the hearing to be scheduled regarding the 
issues of entitlement to an automobile and adaptive equipment 
or adaptive equipment only and entitlement to specially 
adapted house or a home adaptation grant may provide 
testimony relevant to all issues on appeal, the Board finds 
that development directed in the Joint Motion regarding the 
claims upon which the veteran has previously provided 
testimony must be deferred pending this additional hearing.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required.


REMAND

As discussed above, there is a pending request for a Travel 
Board Board hearing regarding the issues of entitlement to an 
automobile and adaptive equipment or adaptive equipment only 
and entitlement to specially adapted house or a home 
adaptation grant.  The case must be returned to the RO to 
schedule such a hearing.  38 U.S.C.A. § 7107 (West 2002 & 
Supp. 2008); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 
(2008).   

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

The RO must schedule the veteran for a 
Travel Board hearing in conjunction with 
his pending appeal for entitlement to 
automobile and adaptive equipment or 
adaptive equipment only and entitlement 
to specially adapted house or a home 
adaptation grant.  Notice should be sent 
to the veteran and his attorney-
representative, as required.

Thereafter, the case should be returned to the Board in 
accordance with appropriate procedures.  No action is 
required of the veteran until further notice.

By this remand, the Board intimates no opinion, either legal 
or factual, as to any final determination warranted in this 
case.  The purpose of this remand is to afford the veteran 
due process of law.  The veteran has the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).
The veteran's appeal must be afforded expeditious treatment.  
The law requires that all claims that are remanded by the 
Board by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2008).



_________________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002 & Supp. 2008), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of the 
veteran's appeal.  38 C.F.R. § 20.1100(b) (2006).




